NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5492-16T4

JEAN MARIE STELICOS,

          Plaintiff-Respondent,

v.

MICHAEL STELICOS,

     Defendant-Appellant.
___________________________

                    Argued January 7, 2019 – Decided January 31, 2019

                    Before Judges Fasciale and Gooden Brown.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Middlesex County,
                    Docket No. FM-12-1631-06.

                    Michael Stelicos, appellant, argued the cause pro se.

                    Respondent has not filed a brief.

PER CURIAM

          Defendant Michael Stelicos appeals from a June 28, 2017 order, which

denied his requests (1) for reimbursement from his ex-wife, plaintiff Jean Marie
Stelicos, for money that she borrowed from defendant; (2) for plaintiff to pay

defendant's living expenses; (3) for plaintiff to reimburse defendant for ite ms of

defendant's personal property that plaintiff discarded; and (4) for plaintiff to

return to defendant items of his personal property that plaintiff currently holds.

The judge also denied defendant's request to terminate any and all of defendant's

support obligations to plaintiff, emancipate the parties' children, and denied all

claims for relief not specifically referred to in the order. The judge granted in

part defendant's motion requesting that plaintiff reimburse defendant for the

equity of the former marital residence pursuant to the parties' Final Judgment of

Divorce (FJOD), if plaintiff provided proof of the recorded mortgage in favor

of defendant by July 15, 2017. Plaintiff has not filed an opposition brief.

      The parties divorced in October 2006. They lived together until 2011. In

the 2006 FJOD, defendant was ordered to pay $500 per month in child support,

which was set to commence in October 2008. Plaintiff was permitted to retain

the marital home "until the last of the parties' children graduates college or is

otherwise emancipated," upon which the home "shall be either sold or refinanced

by . . . [p]laintiff who shall, at that time, pay . . . [d]efendant his net equity of

$68,430.50."     The judge determined this figure by deducting the total

encumbrances (two mortgages) from the value of the house, and then splitting


                                                                             A-5492-16T4
                                         2
the net equity in half. Plaintiff was solely responsible for all costs associated

with the marital home and assumed all responsibility for the first and second

mortgages. Defendant was to execute a deed to transfer his "right, title and

interest" in the home, subject to the mortgages for which "[p]laintiff shall hold

[d]efendant harmless at her sole cost and expense." In exchange, plaintiff was

to execute a mortgage in the amount of $68,430.50 securing defendant's interest

in the marital home.

      Defendant makes five points on appeal:

            POINT I
            THE TRIAL [JUDGE] ERRED IN NOT GRANTING
            RELIEF TO DEFENDANT BECAUSE PLAINTIFF
            BREACHED     HER   DUTY   OF   REPAYING
            DEFENDANT HIS BORROWED MONEY AND
            ABANDONED THEIR AGREEMENTS AVOIDING
            ANY CONTACT OR SETTLEMENT OF HER
            LOANS FROM DEFENDANT SINCE JULY 2011.

            POINT II
            THE    TRIAL    [JUDGE]  ERRED IN  NOT
            RESPONDING TO DEFENDANT'S REQUEST FOR
            LEGITIMATE RETROACTIVE INTEREST TO BE
            INCLUDED     IN    HIS  SHARED MARITAL
            RESIDENCE INTEREST SINCE THAT MORTGAGE
            AMOUNT OF $68,430.50 (10/10/2006 FINAL
            DIVORCE JUDG[]MENT/PARAGRAPH 7.1) WAS
            NEVER EXECUTED BY PLAINTIFF TO THIS
            DATE AND ANY MORTGAGE ACCOUNT
            ALWAYS BEARS INTEREST EARNED OR
            CHARGED.


                                                                         A-5492-16T4
                                       3
POINT III
THE TRIAL [JUDGE] ERRED IN DENYING
REIMBURSEMENT TO DEFENDANT ABOUT ALL
HIS PERSONAL PROPERTY [BEING] DISCARDED
AND/OR NEVER RETURNED TO HIM BY
PLAINTIFF SINCE JULY 2011 BECAUSE THE TWO
PARTIES NEVER DIVIDED THEIR BELONGINGS
AFTER THEIR DIVORCE AND CONTINUED
LIVING TOGETHER UNTIL JULY 2011. SINCE
THEN DEFENDANT NEVER RECEIVED ANY OF
HIS PERSONAL BELONGINGS FROM PLAINTIFF
AND/OR ANY REIMBURSEMENT ABOUT ALL
HIS PERSONAL PROPERTY AT THEIR FORMER
MARITAL RESIDENCE. PLAINTIFF DISCARDED
MUCH OF DEFENDANT'S PERSONAL PROPERTY
WITHOUT HIS KNOWLEDGE OR CONSEN[T] IN
2011 TO THE PRESENT.

POINT IV
THE TRIAL [JUDGE] ERRED IN DENYING
DEFENDANT'S REQUEST FOR RELEASE OF
CHILD    SUPPORT    OBLIGATIONS    AND
EMANCIPATION OF CHILDREN BECAUSE
DEFENDANT FULLY EXPLAINED ALL FACTS
ABOUT THIS ISSUE IN HIS MOTION AND
SHOWED HOW HE FULFILLED ALL THOSE
OBLIGATIONS TO PLAINTIFF BETWEEN 2006-
2011 IN ADVANCE IN NUMEROUS PAYMENTS
AND ALSO STATED THAT BOTH CHILDREN ARE
EMANCIPATED BY NOW. THE TRIAL [JUDGE]
FAILED    TO     REQUEST    ADDITIONAL
INFORMATION FROM BOTH PARTIES AND
UNFAIRLY DENIED DEFENDANT'S REQUEST
WITHOUT FURTHER INQUIRIES AND NOT
ADDITIONAL    INFORMATION    REQUESTED
FROM EITHER PARTY THE TRIAL [JUDGE]

                                            A-5492-16T4
                    4
            DENIED    DEFENDANT               ANOTHER         FAIR
            DECISION.

            POINT V
            THE TRIAL [JUDGE] ERRED IN NOT GRANTING
            RELIEF TO DEFENDANT'S REQUESTS OF
            HAVING PLAINTIFF      PAY   OFF   AND/OR
            TRANSFER TO HER OWN ACCOUNTS ANY
            PARTS OF HER DEBT STILL CARRIED BY
            DEFENDANT'S ACCOUNTS TO THE PRESENT
            TOGETHER          WITH        ADDITIONAL
            DELINQUENCIES CAUSED BY PLAINTIFF ON
            HIS ACCOUNTS/CREDIT AS WELL AS JOINT
            ACCOUNTS     FOR    WHICH PLAINTIFF    IS
            RESPONSIBLE FOR PAYMENTS (AS SET IN
            10/10/06 FINAL     DIVORCE   JUDGMENT[)],
            INCLUDING THE MORTGAGE AND HOME
            EQUITY JOINT ACCOUNTS[.] THE TRIAL
            [JUDGE] MADE NO MENTION OF THOSE
            REQUESTS BUT DENIED ALL OF THEM
            WITHOUT SPECIFIC REFERENCE [] AND/OR ANY
            REASONING. THAT GENERAL DENIAL OF ALL
            ISSUES NOT MENTIONED IN THE ORDER (PA
            2A/PARAGRAPH 8) ALSO DENIED SEVERAL
            REQUESTS BY . . . DEFENDANT EVEN MINOR
            SUCH AS WAS THE ISSUE OF PLAINTIFF
            CONTINUING TO USE DEFENDANT'S LAST
            NAME [ELEVEN] YEARS AFTER THEIR DIVORCE
            AGAINST DEFENDANT'S WILL WHICH ALSO
            REMAINED         UNANSWERED       AND/OR
            REJECTED[,] TOO.

We conclude that these contentions lack sufficient merit to warrant attention in

a written opinion, Rule 2:11-3(e)(1)(E), and affirm substantially for the reasons

given by the judge. We add the following remarks.


                                                                         A-5492-16T4
                                       5
      We owe substantial deference to the Family Part's findings of fact because

of that court's special expertise in family matters. Cesare v. Cesare, 154 N.J.

394, 413 (1998). Thus, we "should uphold the factual findings undergirding the

trial [judge]'s decision if they are supported by adequate, substantial and

credible evidence on the record." MacKinnon v. MacKinnon, 191 N.J. 240, 253-

54 (2007) (quoting N.J. Div. of Youth & Family Servs. v. M.M., 189 N.J. 261,

279 (2007)). And, while we do not owe any special deference to the judge's

legal conclusions, Manalapan Realty LP v. Twp. Comm. of Manalapan, 140 N.J.

366, 378 (1995), we

            "should not disturb the factual findings and legal
            conclusions of the trial judge unless . . . convinced that
            they are so manifestly unsupported by or inconsistent
            with the competent, relevant and reasonably credible
            evidence as to offend the interests of justice" or when
            we determine the court has palpably abused its
            discretion.

            [Parish v. Parish, 412 N.J. Super. 39, 47 (App. Div.
            2010) (alteration in original) (quoting Cesare, 154 N.J.
            at 412).]

      Defendant claims that in 2008 and 2009, he borrowed $86,115 from his

parents to fund a business, but because the parties were faced with potentially

losing the marital home, they agreed that plaintiff could borrow the money from

defendant and use it to avoid foreclosure. Defendant claims that this was an oral


                                                                         A-5492-16T4
                                        6
agreement and that plaintiff has "destroyed/hidden" written copies. The judge

said, "there has been no demonstration by . . . defendant that in fact there was a

loan obligation. There's nothing in writing that would indicate the requirement

for money to be paid from . . . plaintiff[] to defendant . . . ."

      Defendant did not offer any credible proof to the judge or to this court that

would evince an agreement between the parties as to plaintiff's intention to repay

defendant, or that this was a loan.          Moreover, defendant alleges that this

transaction occurred while the parties were co-habiting in the marital home.

Thus, it would seem as though both parties elected to use the funds toward this

purpose so that the home would not be foreclosed. Because of the deferential

standard of review involving family matters, we have no reason to disturb the

judge's findings or conclusions.

      Defendant claims that he is entitled to the retroactive interest that would

have accrued on an account that plaintiff should have set up for defendant as per

the FJOD. The judge said:

                    Request for reimbursement for equity of former
             marital residence under paragraph 7.1 of the parties[']
             final judgment of divorce will be granted in part.
             [Paragraph] 7.2 of the final judgment of divorce
             indicates . . . that . . . once . . . plaintiff is provided with
             a deed . . . transferring [defendant's] interest to . . .
             plaintiff[,] then [plaintiff] is to provide [defendant]
             with a recorded mortgage for $68,430.50 which

                                                                                A-5492-16T4
                                            7
            represents the negotiated equity of . . . defendant, at the
            time of final judgment of divorce.

                  And so [plaintiff] is to provide proof of that
            recorded mortgage to [defendant] . . . by July 15[].

Defendant claims that plaintiff still has not provided proof of having recorded

the mortgage. Section 7 of the FJOD, which deals with the marital home and

the mortgage, does not make any mention whatsoever of the interest that would

have accrued on defendant's account if plaintiff had set up such an account years

earlier. The judge correctly granted in part defendant's request that plaintiff

provide defendant with proof of the recorded mortgage.

      Defendant contends that he and plaintiff never "divided their belongings

after the divorce," and thus plaintiff retained personal items that belonged to

defendant and never returned them. The judge said, "[t]his is a divorce that was

finalized almost [eleven] years ago. . . . [E]ssentially any request for this type

of recovery of personal property is grossly untimely at this point."

      Defendant argues that the judge misinterpreted the time frame – instead

of assuming that defendant waited eleven years before bringing his claims,

defendant asserts that he only waited six years since 2011 – the date when the

parties no longer co-habited. Thus, he feels that this is not "grossly untimely"

and falls within the six-year statute of limitations "for taking, detaining, or


                                                                          A-5492-16T4
                                        8
converting personal property." N.J.S.A. 2A:14-1. Yet, he provides no support

for why this should be the governing date.

      As to defendant's request to terminate his child support obligations and

emancipate his two children, the judge stated that "[n]o sufficient information

[was] provided to the [c]ourt that would grant" this request. In the FJOD,

defendant was ordered to pay $500 per month in child support, commencing in

2008. Because defendant did not file the proper motions, the judge properly

declined to consider defendant's requests, and we do not find an abuse of

discretion warranting a reversal.

      Defendant additionally claims that plaintiff has outstanding credit card

debt in defendant's name, thus impacting his financial credit score. But again,

he has not provided proof of such debt and claims that all agreements between

the parties were oral. As to living expenses, the judge denied this request stating

that there is "no basis in law for such a request." In the FJOD, both parties

knowingly waived any rights to alimony "now and forever," and agreed that such

a waiver is "non-modifiable for any reason whatsoever." In his brief, defendant




                                                                           A-5492-16T4
                                        9
claims that this was a misstatement and alleges that he sought "legal," not

"living" expenses. 1

      A Family Part judge may award counsel fees at his or her discretion

subject to the provisions of Rule 4:42-9, and should consider:

            (1) the financial circumstances of the parties; (2) the
            ability of the parties to pay their own fees or to
            contribute to the fees of the other party; (3) the
            reasonableness and good faith of the positions
            advanced by the parties both during and prior to trial;
            (4) the extent of the fees incurred by both parties; (5)
            any fees previously awarded; (6) the amount of fees
            previously paid to counsel by each party; (7) the results
            obtained; (8) the degree to which fees were incurred to
            enforce existing orders or to compel discovery; and (9)
            any other factor bearing on the fairness of an award.

            [R. 5:3-5(c).]

A judge "shall consider the factors set forth in [Rule 5:3-5(c)], the financial

circumstances of the parties, and the good or bad faith of either party." N.J.S.A.

2A:34-23. Application of these factors and the decision to award fees is within

the trial judge's discretion. Gotlib v. Gotlib, 399 N.J. Super. 295, 314-15 (App.



1
    Yet in the addendum to his complaint, defendant wrote that he seeks:
"Immediate [r]elief/[e]mergency [a]ssistance . . . for all his recent/current living
expenses including (and not only), his rent . . . his food/living expenses[,] etc.
[through] partial money reimbursement and/or possible immediate
accommodation requested for part of their residence (suggesting basement) if it
can be agreed/allowed by [p]laintiff."
                                                                            A-5492-16T4
                                        10
Div. 2008).    That is, an "award of counsel fees in matrimonial actions is

discretionary with the trial [judge], [Rule] 4:42-9(a)(1), and an exercise thereof

will not be disturbed in the absence of a showing of abuse." Berkowitz v.

Berkowitz, 55 N.J. 564, 570 (1970).

      Here, the judge did not address attorney's fees. Although the judge did

not address the issue of fees directly, he found defendant's positions meritless.

Furthermore, the Rule 5:3-5(c) factors require a judge to consider "the

reasonableness and good faith of the positions advanced by the parties" as one

of several factors, and as it was implicit that the judge found defendant's

positions meritless, this is an additional reason why attorney's fees were

unwarranted.

      Affirmed.




                                                                          A-5492-16T4
                                       11